BLACKROCK VARIABLE SERIES FUNDS, INC. BlackRock Equity Dividend V.I. Fund (the “Fund”) Supplement dated December 15, 2015 to the Statement of Additional Information dated May 1, 2015 Effective January 1, 2016, the following changes are made to the Fund’s Statement of Additional Information: The section entitled “Management and Advisory Arrangements — Other Funds and Accounts Managed —Equity Dividend V.I.” is deleted in its entirety and replaced with the following: Equity Dividend V.I. Number of Other Accounts Managed and Assets by Account Type Number of Other Accounts and Assets for Which Advisory Fee is Performance-Based Name of Portfolio Manager Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Robert M. Shearer 11 5 5 0 0 0 $34.92 Billion $2.40 Billion $633.9 Million $0 $0 $0 Tony DeSpirito 6 4 5 0 0 0 $32.89 Billion $2.01 Billion $633.9 Million $0 $0 $0 David J. Cassese 6 2 5 0 0 0 $32.89 Billion $1.70 Billion $633.9 Million $0 $0 $0 The section entitled “Management and Advisory Arrangements — Portfolio Manager Compensation Overview — Discretionary Incentive Compensation — Messrs. Geer, Kemp, Shearer, DeSpirito, Cassese, Callan, Jamieson, McGeough, Bristow, Williams, Balaraman and Coyle and Mdmes. King and Anderson ”is deleted in its entirety and replaced with the following: Messrs. Geer, Kemp, Shearer, DeSpirito, Cassese, Callan, Jamieson, McGeough, Bristow, Williams, Balaraman and Coyle and Ms. King Generally, discretionary incentive compensation for Active Equity portfolio managers is based on a formulaic compensation program. BlackRock’s formulaic portfolio manager compensation program is based on team revenue and pre-tax investment performance relative to appropriate competitors or benchmarks over 1-, 3- and 5-year performance periods, as applicable. In most cases, these benchmarks are the same as the benchmark or benchmarks against which the performance of the Funds or other accounts managed by the portfolio managers are measured. BlackRock’s Chief Investment Officers determine the benchmarks or rankings against which the performance of funds and other accounts managed by each portfolio management team is compared and the period of time over which performance is evaluated. With respect to these portfolio managers, such benchmarks for the Funds and other accounts are: Portfolio Manager Funds Managed Applicable Benchmarks Bartlett Geer, CFA Basic Value V.I. Lipper Large Cap Value Fund Classification Carrie King Lawrence Kemp Capital Appreciation V.I. Lipper Large Cap Growth fund classification and eVestment Alliance US Large Cap Growth Equity category Robert M. Shearer Equity Dividend V.I. Lipper Equity Income and Lipper Global Natural Tony DeSpirito Resources classification David J. Cassese Thomas Callan, CFA Global Opportunities V.I. Lipper Mid-Cap Core Fund classification; Lipper Ian Jamieson, CFA International Multi-Cap Core fund classification; Lipper Simon McGeough Global/Health/Biotechnology Fund classification Portfolio Manager Funds Managed Applicable Benchmarks James Bristow, CFA International V.I. MSCI AC World; MSCI World GDR; MSCI AC World Gareth Williams ex-USA; MSCI AC World IT NDR; MSCI World Financials Murali Balaraman Value Opportunities V.I. Lipper Global Small-/Mid-Cap Fund classification; John Coyle Morningstar Global Small-Cap Equity Fund classification; Lipper Small-Cap Value Fund classification; Lipper Mid-Cap Value Fund classification A smaller element of portfolio manager discretionary compensation may include consideration of: financial results, expense control, profit margins, strategic planning and implementation, quality of client service, market share, corporate reputation, capital allocation, compliance and risk control, leadership, technology and innovation. These factors are considered collectively by BlackRock management and the relevant Chief Investment Officers. The second and third paragraphs in the section entitled “Management and Advisory Arrangements —Distribution of Discretionary Incentive Compensation” are deleted in their entirety and replaced with the following: Long-Term Incentive Plan Awards — From time to time long-term incentive equity awards are granted to certain key employees to aid in retention, align their interests with long-term shareholder interests and motivate performance. Equity awards are generally granted in the form of BlackRock, Inc. restricted stock units that, once vested, settle in BlackRock, Inc. common stock. Ms. King, and Messrs. Delbos, DeSpirito, McGeough, Shearer, Keenan, Bristow, Green, Bliss, Savage, Mason, Rieder, Miller, Balaraman, Coyle, Christiansen and Stafford have unvested long-term incentive awards. Deferred Compensation Program — A portion of the compensation paid to eligible United States-based BlackRock employees may be voluntarily deferred at their election for defined periods of time into an account that tracks the performance of certain of the firm’s investment products. Mdmes. King and Whitelaw and Messrs. Balaraman, Bliss, Cassese, Callan, Chamby, Christiansen, Christofel, Coyle, Delbos, DeSpirito, Garfin, Geer, Green, Jamieson, Keenan, Kemp, Kraeger, Mason, McGeough, Miller, Rieder, Roldan, Savage, Schoenhofen, Shearer, Stafford, Stattman and Stournaras are eligible to participate in the deferred compensation program. The second paragraphs in the section entitled “Management and Advisory Arrangements — Other compensation benefits” is deleted in its entirety and replaced with the following: Incentive Savings Plans — BlackRock, Inc. has created a variety of incentive savings plans in which BlackRock employees are eligible to participate, including a 401(k) plan, the BlackRock Retirement Savings Plan (RSP), and the BlackRock Employee Stock Purchase Plan (ESPP). The employer contribution components of the RSP include a company match equal to 50% of the first 8% of eligible pay contributed to the plan capped at $5,000 per year, and a company retirement contribution equal to 3-5% of eligible compensation up to the IRS limit ($260,000 for 2014). The RSP offers a range of investment options, including registered investment companies and collective investment funds managed by the firm. BlackRock contributions follow the investment direction set by participants for their own contributions or, absent participant investment direction, are invested into a target date fund that corresponds to, or is closest to, the year in which the participant attains age 65. The ESPP allows for investment in BlackRock common stock at a 5% discount on the fair market value of the stock on the purchase date. Annual participation in the ESPP is limited to the purchase of 1,000 shares of common stock or a dollar value of $25,000 based on its fair market value on the purchase date. Mdmes. King and Whitelaw and Messrs. Balaraman, Bliss, Cassese, Callan, Chamby, Christiansen, Christofel, Coyle, Delbos, DeSpirito, Garfin, Geer, Green, Jamieson, Keenan, Kemp, Kraeger, Mason, Miller, McGeough, Rieder, Roldan, Savage, Schoenhofen, Shearer, Stafford, Stattman and Stournaras are eligible to participate in these plans. Shareholders should retain this Supplement for future reference.
